Case 1:20-cv-24523-KMW Document 57 Entered on FLSD Docket 11/11/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                  CASE NO.: 1:20-cv-24523-KMW

  GILEAD SCIENCES, INC, ET AL

         Plaintiff’s

  V.

  AJC MEDICAL GROUP, INC. ET AL

        Defendants.
  _______________________________________/

                             NOTICE OF LIMITED APPEARANCE

         PLEASE TAKE NOTICE that Christine King., Esq., of the Law Offices of Christine

  King, P.A. hereby files this Notice of Limited Appearance and Designation of Email Address on

  behalf of Defendants, Augustine Carbon, Jennifer John Carbon, Khadijah Carbon, Dr. Juan Jesus

  Salina, M.D. Corp, Doctors United, Inc., d/b/a Doctors United Group, Tamara Alonso

  (collectively “Defendants”). At this time, the undersigned is appearing in this matter for

  purposes of filing Defendants Motion For Enlargement for Extension of Time To Respond to the

  Court’s Show Cause Order. The undersigned request service of pleadings, notices, motions,

  orders and other documents in this proceeding to:

                                LAW OFFICE OF CHRISTINE KING, P.A.
                                            fordeking@live.com
                                            Telephone: (305) 503-5336
                                            Facsimile: (305) 758-5777
Case 1:20-cv-24523-KMW Document 57 Entered on FLSD Docket 11/11/2020 Page 2 of 2




                                         CERTIFICATE OF SERVICE

         I hereby certify that on November 11, 2020, I electronically filed the foregoing document

  with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record identified on the Service List in the manner specified,

  either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing system.


                                                By: /s/ Christine M. King
                                                    Christine M. King


                                           SERVICE LIST

             Devon Hercher, Essq.,
             Patterson Belknap Webb & Tyler LLP
             1133 Avenue of the Am
             New York, NY 10036
             dhercher@pbwt.com

             Franklin G. Monsour, Jr.
             Squire Patton Boggs (US) LLP
             1211 Avenue of the Americas 26th Floor
             New York, NY 10036
             Franklin.monsour@squirepb.com
